Citation Nr: 1315558	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  06-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to February 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned Veterans Law Judge at a hearing in October 2010.  A transcript of the hearing has been associated with the claims file.  

In October 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC. for additional development.  The appeal is again REMANDED to the RO via the AMC.  


REMAND

Unfortunately, another remand is necessary in this case because the medical opinion evidence obtained pursuant to the Board's October 2012 Remand is not adequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders" and that the Board errs when it fails to ensure compliance with the terms of the remand).  VA has not yet fulfilled its duty to assist the Veteran in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  For a summary of the procedural history of the Veteran's service-connected disabilities, the agency of original jurisdiction (AOJ) is referred to the narrative section of the October 2012 Remand.  

In general, a total rating for compensation may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2012).  

In the October 2012 Remand, the Board explained that the evidence then of record, including the report of an April 2012 examination, was inadequate.  The Board directed the AOJ to schedule the Veteran for an examination to determine the effect of his service-connected disabilities on his employability.  The Board asked the examiner to opine as to whether it is at least as likely as not that the Veteran was unable to secure or maintain substantially gainful employment as a result of a service-connected disability or disabilities at any time during the appeal, for example, for the period prior to August 28, 2006 and for the period beginning on August 28, 2006, and to provide a complete rationale for the opinion rendered.  

In that Remand, the Board explained that in the April 2012 examination report the examiner did not address the Veteran's service-connected adjustment disorder with depression and did not address his contention that his medications affect his ability to work.  The Board noted that the examiner had failed to provide an adequate rationale for the conclusion that the Veteran's service-connected disabilities do not result in functional impairment with regard to his occupation.  Also, the Board explained that a general listing of the Veteran's service-connected disabilities and a broad statement that they do not result in functional impairment with regard to his occupation, without any rationale, was inadequate.  

Pursuant to that Remand, VA afforded the Veteran another examination in December 2012.  Unfortunately, the December 2012 examination report has the same deficiencies as the April 2012 examination report.  

Specifically, the December 2012 examiner did not address the Veteran's contentions that the medications used to treat his service-connected disabilities had a severe impact on his ability to function-nor did she address the effect of his Veteran's service-connected adjustment disorder with depression on his employability.  Rather, the examiner made separate findings that each of the Veteran's service-connected physical disabilities were not disabling for gainful sedentary or physical employment.  The only variation was the finding that the Veteran's back disability would prevent him from heavy lifting.  

Other than the last finding, the December 2012 report is substantively the same as the April 2012 report.  The only differences are that the statements are provided in different sections of the report and that the language of the conclusions [i.e., that the given disability is "not disabling for gainful sedentary or physical employment"] is different.  There is no rationale for the conclusions.  

Also, the examination report read alone is a series of physical findings followed by the above conclusions and therefore is best characterized as conclusions based on his condition at the time of the examination.  In the December 2012 Remand, the Board directed that the examiner address all periods of time on appeal.  

The examination report was signed by the examiner on December 6, 2012.  On December 19, 2012, a Veterans Benefits Administration (VBA) Veteran Service Representative (VSR) sent an e-mail to the examiner informing her that the examination report was inadequate because the examiner failed to state whether the Veteran "is at least as likely as not able to gain employment for his service-connected disabilities at any time during the appeal" for the time periods prior to and after August 28, 2006.  On the afternoon of December 19, 2012, the examiner replied via e-mail to add the following addendum:

ADDENDUM to C&P Examination dated 12/03/2012:
See the completed C&P Examination on [the Veteran]; the veteran's employability which was stated on the completed examination pertains to the period prior to August 28, 2006 and from August 28, 2006.

Unfortunately, this addendum is inadequate because it contains no rationale.  Additionally, the manner in which it was provided; i.e., without reference to another review of the claims file, any mention of the Veteran's statements, or any indication that the examiner had notes from the examination as a foundation for the addendum, makes it unlikely that reliance on the addendum would withstand judicial scrutiny.  

Also, during the hearing before the undersigned Veterans Law Judge, the Veteran testified that all of his service connected disabilities "in total, together," prevented him from working.  October 2010 hearing transcript at 50.  Although the United States Court of Appeals for Veterans Claims (Court) has held that in the context of applying 38 C.F.R. § 3.321(b) the Board is not required to consider the collective effect of an individual's disabilities, neither that holding nor the underlying reasoning is applicable to either subsection of 38 C.F.R. § 4.16.  Johnson v. Shinseki,---Vet. App.---2013, No. 10-1785, 2013 WL 1224810 (March 27, 2013).  An opinion that addresses the effect of each disability acting in isolation does not address whether the Veteran is unable to secure and follow a substantially gainful occupation due to the collective effect of all of his service-connected disabilities.  

A remand is therefore necessary so that VA can provide another examination with an adequate medical opinion.  As to the effect of the Veteran's psychiatric disability on his ability to secure or follow a substantially gainful occupation, and its interaction with his physical disabilities, the AOJ must ensure that the examiner is one with sufficient expertise to evaluate the effects of the psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  [The examiner should have expertise to opine as to the effect of the Veteran's service-connected psychiatric and physical disabilities on his ability to secure or follow a substantially gainful occupation.]  The claims file and a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must note in the examination report that this review has taken place.  The examiner must be provided with a list of the Veteran's service-connected disabilities.  

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities at any time during the appeal, for example, for the period prior to August 28, 2006 and for the period beginning on August 28, 2006.  If the examiner finds that the Veteran was unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities for either or both time periods, the examiner must set forth in the examination report the specific service-connected disability or disabilities that rendered the Veteran unable to secure or follow a substantially gainful occupation.  

In answering these questions, the examiner must consider the Veteran's occupational experience and education, his contention that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation, his contention that the combination of the many medications that he must take for his service-connected disabilities has a severe impact on his ability to function, and his contention that his service-connected disabilities acting collectively (i.e. in concert with each other) render him unable to secure or follow a substantially gainful occupation.  

The examiner must provide a complete rationale (explanation) for the opinions rendered.  This rationale must address the effect of his psychiatric disability as well as his physical disabilities, acting alone and collectively, to include the medication used to treat his service-connected conditions, on his ability to secure or follow a substantially gainful occupation.  

2.  After the requested medical opinion evidence is obtained, ensure that the report is in complete compliance with the directives of this Remand.  In particular, ensure that the examiner has provided a rationale (an explanation of his or her reasoning) for the opinions.  If the report is deficient in any manner, it must be returned to the examiner.  

3.  Then, readjudicate the TDIU issue on appeal.  If any portion of the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

